Title: Virginia Delegates to Benjamin Harrison, 9 August 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Phidelphia Augt. 9th. 1782
An Express despatchd, this day, gives an opportunity of conveying to your Excellency, the following Extract of a Letter receivd from Sir Guy Carleton & Admiral Digby, by Genl. Washington, & by him communicated, this day, to Congress.
“We are aquainted Sir, by authority, that negociations for a general Peace, have already commencd at Paris, & that Mr. Grenville is invested with full Powers, to treat with all Parties at war, & is now at Paris in the execution of his Commission, & we are likewise, Sir, further made acquainted, that his Majesty, in order to remove all obstacles to that Peace, which he so ardently wishes to restore, has commanded his Ministers to direct Mr. Grenville that the independency of the 13 Provinces shoud be proposd by him, in the first instance, instead of making it a condition of a general treaty; however not without the highest confidence, that the Loyalists shall be restord to their possessions, or a full compensation made them for whatever Confiscations may have taken place”: dated Augt. 2d. 1782”
The british Commanders add a repetition of their proposition for an exchange of our Seamen for their Soldiers.
The Commander in chief also informs Congress, that Troops are embarking at N. York, as it is said for Charlistown.
The Enemy appear to have publishd & circulated the above declaration of the Instructions given to their plenipotentiary, thro the U. S.
Your Excellency will perceive that the Enemy are providing for war while they are flattering us with propositions of Peace & Independence, & therefore that we should be well advisd not only, not to remit of our preparations, but to redouble our efforts, which may make, what might be a feint, a reality.
We have the honor to be with the greatest respect Yr. Excellencys most Obedt. Servts
Theok. Bland JrJ Madison Jr.A. Lee
